— In a proceeding to stay arbitration, the Criterion Insurance Company appeals from a judgment of the Supreme Court, Queens County, dated September 23, 1977, which, after a hearing, determined that there was a valid policy of insurance issued by Criterion to its insured at the time of the accident and granted the application to stay arbitration. Judgment affirmed, with costs to respondent Maryland Casualty Company payable by Criterion. On this record, appellant has not met its burden of demonstrating that its policy of insurance had been canceled prior to the date of the accident. More than a bare assertion in a self-serving letter is required to rebut the presumption of continuance. We further note that since appellant filed no answer to the petition, the allegations therein are deemed uncontroverted (see CPLR 402). Mollen, P. J., Suozzi, Rabin and Martuscello, JJ., concur.